                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SHANNON LEE DURHAM,                                 )
                                                    )
                        Plaintiff,                  )
                                                    )
          v.                                        )          1:20CV66
                                                    )
ROXANN L. VANEEKHOVEN, et al.,                      )
                                                    )
                        Defendant(s).               )

                                            ORDER

          The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on February 4, 2020, was served on the parties in

this action. (ECF Nos. 3, 4.) No objections were filed within the time prescribed by § 636.

          The Court hereby adopts the Magistrate Judge’s Recommendation.

          IT IS HEREBY ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915A for being frivolous or malicious or for failing to state a claim upon which relief may be

granted, as well as for seeking monetary relief against a defendant who is immune from such

relief.

          This, the 27th day of February 2020.


                                                 /s/ Loretta C. Biggs
                                                 United States District Judge
